      Case: 1:20-cv-04270 Document #: 96 Filed: 07/09/21 Page 1 of 1 PageID #:569




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 JOHN M. MARSZALEK, et al.,                   )
                                              )
         Plaintiffs,                          )
                                              )
                 v.                           )
                                              )
 BRENDAN KELLY, et al.,                       )
                                              ) No. 20-cv-4270
         Defendants,                          )
                                              ) Hon. Mary M. Rowland
                                              )
 BRUCE DAVIDSON, et al.                       )
                                              )
         Plaintiff-Intervenors,               )
                                              )
                 v.                           )
                                              )
 BRENDAN KELLY, et al.,                       )
                                              )
         Defendants in Intervention.          )


                                       NOTICE OF FILING
To:     Attorneys of Record

       PLEASE TAKE NOTICE that on July 9, 2021, I caused to be filed with the Clerk of the
Unit States District Court, Northern District of Illinois, Eastern Division, DEFENDANTS’
MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT and DEFENDANTS’
MEMORANDUM OF LAW IN SUPPORT OF THEIR MOTION TO DISMISS
PLAINTIFFS’ AMENDED COMPLAINT.

                                                 /s/ Mary A. Johnston
                                                 MARY A. JOHNSTON
                                                 ASSISTANT ATTORNEY GENERAL
                                                 Office of the Illinois Attorney General
                                                 General Law Bureau – Civil Rights Unit
                                                 100 W. Randolph St., 13th Floor
                                                 Chicago, IL 60601
                                                 (312) 814-3739
                                                 (312) 814-4425 (FAX)
                                                 mary.johnston@illinois.gov
